Case 18-10601-MFW   Doc 3230-1   Filed 02/09/21   Page 1 of 23




             EXHIBIT A
                Case
                 Case18-10601-MFW
                      18-10601-MFW Doc
                                    Doc3230-1
                                        3185 Filed
                                              Filed01/21/21
                                                    02/09/21 Page
                                                              Page12ofof11
                                                                         23




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

                                                                :
                                                                :         Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                  :
LLC, et al.,                                                    :         Case No. 18-10601 (MFW)
                                                                :
                                    Debtors.1                   :         (Jointly Administered)
                                                                :          Re: D.I. 3182
------------------------------------------------------------- x
                      DECLARATION OF IVONA SMITH IN SUPPORT OF
                   FIFTH AMENDED CHAPTER 11 PLAN OF LIQUIDATION

           I, Ivona Smith, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true to

best of my knowledge, information, and belief:

           1.       I am a board member of The Weinstein Company Holdings LLC and its affiliated

debtors and debtors in possession (collectively, the “Debtors”). I have served in this capacity

since my appointment in April 2018. I submit this declaration (the “Declaration”) in support of

the Fifth Amended Chapter 11 of Liquidation (as may be amended, modified, or supplemented,

the “Plan”) proposed by the Debtors and the Official Committee of Unsecured Creditors (the

“Committee”).2

           2.       Except as otherwise noted, all facts in this Declaration are based on my personal

knowledge of the matters set forth herein, information gathered from my review of relevant

documents, including the Plan and Disclosure Statement, and information supplied to me by the



1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan.
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc3230-1
                                    3185 Filed
                                          Filed01/21/21
                                                02/09/21 Page
                                                          Page23ofof11
                                                                     23




Debtors’ advisors and my opinion based upon my experience, knowledge and information

concerning the Debtors’ Chapter 11 Cases.

       3.        The Plan provides for, among other things, releases by the Debtors (Section 7.2.1)

(the “Debtors’ Releases”), third-party releases (Section 7.2.2) (the “Third-Party Releases” and,

together with the Debtors’ Releases, the “Plan Releases”), a channeling injunction (Section 5.8)

(the “Channeling Injunction”), a plan injunction (Section 7.3) (the “Plan Injunction” and,

together with the Channeling Injunction, the “Injunctions”) and an exculpation (Section 14.5)

(the “Exculpation”). For the reasons set forth herein, I believe that the Plan Releases and the

Injunctions are necessary and appropriate under the circumstances, given in exchange for fair

and reasonable consideration, and are in the best interests of the Debtors, their estates and all

parties in interest. Further, I believe that the Exculpation is necessary and appropriate under the

circumstances.

                                     MEDIATION SESSIONS

       4.        In an effort to resolve claims of various parties in the chapter 11 cases, certain key

parties in interest, including, among others, the Debtors, the Committee, the Former

Representatives, certain Holders of Sexual Misconduct Claims, and the Insurance Companies

(collectively, the “Mediation Parties”), participated in formal and informal confidential

mediation sessions throughout the Chapter 11 Cases. The first mediation session took place in

May 2018 (the “May Mediation Session”). From the May Mediation Session through the filing

of the Plan, the Debtors’ counsel, on behalf of myself and the other members of the Debtors’

board of directors (the “Board”), took part in certain confidential mediation sessions with the

Mediation Parties and each of their respective counsel and the Debtors’ counsel kept the Board

apprised of the substance of the mediation sessions.           During the mediation sessions, the



                                                   2
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc3230-1
                                    3185 Filed
                                          Filed01/21/21
                                                02/09/21 Page
                                                          Page34ofof11
                                                                     23




Mediation Parties discussed, among other things, the release of certain parties’ claims and related

injunctions to support those releases as necessary conditions to achieving any global settlement

of claims in connection with any proposed chapter 11 plan.

       5.      Based on my knowledge of the mediation sessions, I believe that the Injunctions

and Plan Releases were necessary inducements for the signatories to the Plan Support Agreement

(the “Settlement Parties”) to reach agreement on the contributions set forth therein and as

reflected in the Settlement embodied in the Plan. Absent the Injunctions and Plan Releases set

forth in the Plan, I do not believe that the Settlement Parties would have reached agreement on

the terms of the Plan Support Agreement and Settlement, and without the Plan Support

Agreement and Settlement, I do not believe that the Debtors could formulate and consummate a

confirmable chapter 11 plan.

                         RELEASES, INJUNCTIONS AND EXCULPATION

       6.      For the reasons set forth below, I believe that the Injunctions, Plan Releases and

Exculpation set forth in the Plan are necessary and appropriate under the circumstances and

otherwise satisfy the applicable legal standards in the Third Circuit.

A.     The Plan Releases Should be Approved

            a. The Debtors’ Releases

       7.      To my understanding, section 7.2.1 of the Plan provides for releases by the

Debtors, on behalf of, among others, themselves and their respective Estates from, among other

things, any and all claims, including any direct or derivative claims asserted or assertable by or




                                                 3
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc3230-1
                                      3185 Filed
                                            Filed01/21/21
                                                  02/09/21 Page
                                                            Page45ofof11
                                                                       23




on behalf of any of the Debtors.3 Subject to the exceptions found in section 7.2.3 of the Plan, the

Debtors’ Releases include the Released Parties4 and Harvey Weinstein.

         8.       I believe the Debtors have exercised their reasonable business judgment in

proposing the Debtors’ Releases and that the Debtors’ Releases are reasonable and satisfy the

standard that courts generally apply when reviewing settlements.                      As discussed above, the

Debtors’ Releases were the subject of extensive arm’s-length negotiations among all of the

parties and are an essential part of the Plan. In addition, as set forth herein, I believe that each of

the Released Parties shares an identity of interest with the Debtors and/or has provided a

substantial contribution to the Debtors without which the Plan is not possible. The Plan provides

Holders of Claims with recoveries that they would likely not otherwise receive absent the

treatment of Claims under the Plan. And as set forth in the Voting Declaration, all of the Voting

Classes in which votes were cast have overwhelmingly voted in favor of the Plan.5 Accordingly,

I believe that the Debtors’ Releases are appropriate and meet the applicable standards for

approval in the Third Circuit.




3
 The description of the Debtors’ Releases is a summary and for convenience only. The terms of Section 7.2.1 of the
Plan shall control in all respects.
4
  “Released Parties” means: (i) the Debtors, the Estates, Non-Debtor Affiliates, Non-Debtor Additional Affiliates,
the Former Representatives and the Insurance Companies; (ii) professionals of firms specified in Schedule 1 to the
Plan; and (iii) each such persons’ or entities’ current and former officers, directors and board representatives,
predecessors, successors, assigns, insiders, subsidiaries, Affiliates, principals, equity holders, members, trustees,
partners, managers, employees, agents, members of any boards or similar bodies of such persons, advisory board
members, insurers, reinsurers, and such persons’ respective heirs, executors, estates, and nominees, in each case as
applicable and in their capacity as such, with respect to liability for the actions or inactions of the Former
Representatives, the Debtors, the Estate, Non-Debtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance
Companies; provided, however, those persons or entities who fall within subparagraph (iii) (other than persons or
entities specified in subparagraphs (i) and (ii)) are not released with respect to their own actions related to Sexual
Misconduct Claims, regardless of their relationship with the Former Representatives, the Debtors, the Estates, Non-
Debtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance Companies, to the extent such action
constitutes aiding, abetting or conspiracy to prevent the disclosure of or to cover up any Sexual Misconduct Claim
(each a “Non-Released Party”).
5
 Class 4 (82.98% in both amount and number); Class 5 did not return any ballot; and Class 6 (96.39% in amount
and 96.43% in number).

                                                          4
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc3230-1
                                      3185 Filed
                                            Filed01/21/21
                                                  02/09/21 Page
                                                            Page56ofof11
                                                                       23




              b. The Third-Party Releases

        9.       I also understand that, except for Holders of General Unsecured Claims in Class

6, pursuant to Section 7.2.2 of the Plan, all Holders of Claims against and Interests in the Debtors

are deemed to release the Released Parties from any and all Claims that could be brought by such

Holders of Claims and/or Interests against the Released Parties in any way related to the Debtors,

their businesses, operations, activities, or their chapter 11 cases; provided, however, that, as it

relates to parties other than the Debtors, the Third-Party Releases do not apply to Holders of

Opt-Out GUCs. The Third-Party Releases also are subject to the exceptions found in section

7.2.3 of the Plan. 6

        10.      I have been advised of the applicable standard for approval of consensual

third-party releases established in the Third Circuit. Holders of Claims in Classes 1, 2 and 3 are

unimpaired and deemed to accept the Plan. No Holders of Claims in Class 5 voted on the Plan,

and with respect to Holders of Claims in Classes 4 and 6, I understand that the majority of

Holders of Claims in those classes voted in favor of the Plan. I also understand that Holders of

General Unsecured Claims in Class 6 were provided with the right to opt out of the Third-Party

Releases and that the Third-Party Releases do not apply to those Holders of Claims that

exercised this opt out right. Accordingly, with respect to Classes 1, 2 and 3 and the Holders of

Claims in Classes 4 and 6 that voted to accept the Plan, I believe that the Third-Party Releases

are consensual and meet the applicable standard for approval in the Third Circuit.

        11.      In addition, I have been advised of the applicable standard for approval of

non-consensual third-party releases established in the Third Circuit. As set forth herein,

substantial contributions have been provided in exchange for the Plan Releases, including the

6
  The description of the Third-Party Releases is a summary and for convenience only. The terms of Section 7.2.2 of
the Plan shall control in all respects.

                                                        5
             Case
              Case18-10601-MFW
                   18-10601-MFW Doc
                                 Doc3230-1
                                     3185 Filed
                                           Filed01/21/21
                                                 02/09/21 Page
                                                           Page67ofof11
                                                                      23




Third-Party Releases, without which there would be no Plan and little to no Distributions to

Holders of Allowed Claims. Given the substantial contributions provided in exchange for the

Third-Party Releases and that the Third-Party Releases are a critical component of the Plan, I

believe that the Third-Party Releases are appropriate even to the extent they are non-consensual

and meet the applicable standard for approval in the Third Circuit.

             c. Identity of Interest

       12.      I believe that the Released Parties share an identity of interest with the Debtors

sufficient to approve the Plan Releases.

       13.      The Non-Debtor Affiliates and Non-Debtor Additional Affiliates are, or were

once affiliated with, the Debtors and are, or in certain instances may be, covered by the

Insurance Policies. Thus, suits against the Non-Debtor Affiliates and/or Non-Debtor Additional

Affiliates may involve in the Debtors, and any recoveries against the Non-Debtor Affiliates

and/or Non-Debtor Additional Affiliates may be covered by the Insurance Policies. To the

extent any such claims are eligible for coverage under the Insurance Policies, such recoveries

may deplete the coverage available to the Debtors thereunder. Accordingly, the Non-Debtor

Affiliates and Non-Debtor Additional Affiliates share an identity of interest with the Debtors.

       14.      Certain of the Insurance Policies are joint Director and Officer (“D&O”) and

Employment Practices Liability (“EPL”) policies, which cover the Debtors and the Former

Representatives. The D&O and EPL Insurance Policies are “wasting” policies whereby each

dollar expended to reimburse covered fees and expenses or to satisfy covered claims against

parties reduces available coverage thereunder on a dollar-for-dollar basis. Further, I understand

that the Debtors may also have certain indemnification obligations in favor of the Former

Representatives under certain organizational documents.         Thus, suits against the Former



                                                6
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc3230-1
                                      3185 Filed
                                            Filed01/21/21
                                                  02/09/21 Page
                                                            Page78ofof11
                                                                       23




Representatives may involve the Debtors and any recoveries against the Former Representatives

will deplete the Debtors’ coverage under the Insurance Policies, may give rise to certain

indemnification obligations, and otherwise deplete limited estate resources. Accordingly, the

Former Representatives share an identity of interest with the Debtors.

        15.      Finally, each of the Settlement Parties is a signatory to the Plan Support

Agreement.       The Plan Support Agreement establishes the framework for the Settlement

embodied in the Plan. In the absence of the Plan Support Agreement and Settlement, the Debtors

cannot confirm a chapter 11 plan. Accordingly, each of the Released Parties and the Debtors

share an aligned interest in confirming the Plan.

        16.      Based upon the foregoing, I believe that the Released Parties and the Debtors

share an identity of interest.

              d. Substantial Contribution

        17.      I believe that the Insurance Companies and Former Representatives are making,

or will make, substantial contributions under the Plan, for the benefit of the Sexual Misconduct

Claims Fund and Liquidation Trust, in exchange for the Plan Releases.

        18.       As described in more detail in the Plan and the Plan Support Agreement, the

substantial contributions made include:

                 b.     The Insurance Companies. The Insurance Companies will contribute the
                        Settlement Amount ($35,214,822.30) to the Debtors for the benefit of their
                        estates and creditors, of which (i) $17,064,525.60 will fund the Sexual
                        Misconduct Claims Fund for the benefit of Sexual Misconduct Claimants,
                        (ii) $8,407,305,00.00 will fund the Liquidation Trust for the benefit of,
                        among others, Holders of Other Tort Claims and General Unsecured
                        Claims, and (iii) $9,743,052.00 will fund 50% of the Former
                        Representatives’ Defense Costs through and including April 25, 2019.

                 c.     Former Representatives. As set forth in Section 5.7 of the Plan, in
                        exchange for the Settlement Payment and the releases set forth in Section
                        7 of the Plan, the Former Representatives have agreed to waive, in part,

                                                    7
             Case
              Case18-10601-MFW
                   18-10601-MFW Doc
                                 Doc3230-1
                                     3185 Filed
                                           Filed01/21/21
                                                 02/09/21 Page
                                                           Page89ofof11
                                                                      23




                      their entitlement to reimbursement of all defense costs and expenses as a
                      priority to payment of any liability or settlement amount pursuant to the
                      terms of the applicable Insurance Policies. As a result of such waiver, the
                      Former Representatives shall be reimbursed only 50% of the fees and
                      expenses incurred by the Former Representatives as of April 25, 2019.
                      For any other defense costs or expenses incurred by the Former
                      Representatives after such date, the Former Representatives will be
                      reimbursed 0% of their fees and expenses. Absent the waiver provided by
                      the Former Representatives, reimbursement of all of the Former
                      Representatives’ defenses costs and expenses would have priority in right
                      of payment against payment of any liability or settlement amount pursuant
                      to the terms of the applicable Insurance Policy.

       19.     I believe that the amounts contributed by the Insurance Companies and the

Former Representatives’ waiver of their rights to full and priority reimbursement under the

applicable Insurance Policies are fair and reasonable and provide the Holders of Claims against

the Debtors with a meaningful recovery which they may not otherwise receive absent the Plan

Releases.

       20.     Based upon the foregoing, I believe that the Insurance Companies and the Former

Representatives have provided the Debtors with a substantial contribution under the Plan.

B.     Plan Releases and Channeling Injunction are Indispensable to Plan and Only
       Feasible Option for the Chapter 11 Cases

       21.     From my perspective, the centerpiece of the Plan is the Sexual Misconduct

Claims Fund and the contemplated distribution to holders of Allowed Sexual Misconduct

Claims.

       22.     In the absence of the Channeling Injunction and Plan Releases, the Debtors likely

would be subject a substantial number of claims and lawsuits related to Sexual Misconduct

Claims. Absent the Sexual Misconduct Claims Fund, the Channeling Injunction and Plan

Releases, Holders of Sexual Misconduct Claims would be forced to litigate their claims in the

tort system. Even if successful at obtaining a judgment against the Debtors, Holders of Sexual



                                               8
          Case
           Case18-10601-MFW
                18-10601-MFW Doc
                              Doc3230-1
                                  3185 Filed
                                        Filed 01/21/21
                                              02/09/21 Page
                                                       Page 910ofof1123




Misconduct Claims would have recourse only to the limited, dwindling funds of the Debtors’

Insurance Policies with respect to recovery on such claims, and the Insurance Companies would

have the right to assert coverage defenses. Furthermore, without the Channeling Injunction and

Plan Releases, the Debtors would be subject to a “race to the courthouse” whereby the Debtors’

assets would be consumed by those claimants who first file suit, leaving nothing for the

remaining Holders of Sexual Misconduct Claims. Such a result would threaten the equitable

treatment of Sexual Misconduct Claims writ large.

       23.     The Insurance Companies and Former Representatives have expressed that all

monetary contributions, and waivers to reimbursement, contemplated by the Plan are contingent

on securing the Channeling Injunction and Plan Releases on the terms set forth in the Plan. The

Insurance Companies and Former Representatives have also conditioned any contributions

pursuant to the Plan Support Agreement, Settlement, and Plan on securing the Plan Releases of

all Released Parties covered under the applicable Insurance Policies. Absent the finality that all

potential claims will be resolved pursuant to the Plan, the Insurance Companies and Former

Representatives have expressed their unwillingness to make any contribution, or waivers to

reimbursement, under the Plan.

       24.     Further, if all of the Released Parties are not covered by the Channeling

Injunction and Plan Releases, this may expose the Debtors to the possibility of continued

prosecution of the Sexual Misconduct Claims that would involve all parties with rights under the

Debtors’ Insurance Policies in litigation and result in substantial costs being incurred that would

diminish the assets available for distribution to all Holders of Claims. Thus, I believe that

including each of the Released Parties in the Channeling Injunction and Plan Releases is fair and

equitable with respect to persons who may assert Sexual Misconduct Claims in light of the



                                                9
          Case
           Case18-10601-MFW
                18-10601-MFW Doc
                              Doc3230-1
                                  3185 Filed
                                        Filed01/21/21
                                              02/09/21 Page
                                                        Page10
                                                             11ofof11
                                                                    23




benefits provided or to be provided to the Sexual Misconduct Claims Fund on behalf of such

Released Parties.

C.     The Plan’s Exculpation Provision Are Permissible and Should be Approved

       25.     I understand that the Plan contains an Exculpation, which exculpates the

Exculpated Parties for certain acts or omissions. I also understand that the Exculpation does not

exculpate acts or omissions that constitute gross negligence, fraud or willful misconduct or any

obligations that they have under or in connection with the Plan, the Plan Documents, or any

transactions contemplated thereby and is limited to estate fiduciaries.

               26.     I believe that approval of the Exculpation is reasonable and appropriate

under the circumstances because the Exculpated Parties have participated in the chapter 11 cases

in good faith, and such provision is necessary to protect them from collateral attacks related to

any good faith acts or omissions in connection with, or related to, among other things, the

chapter 11 cases, the Plan Support Agreement, Settlement and Plan.               Accordingly, the

Exculpation should be approved.

D.     The Corresponding Plan Injunction Should be Approved

       27.     It is my understanding that Section 7.3 of the Plan sets out the Plan Injunction

provisions with respect to the Debtors’ Releases, the Third Party Releases, the Sexual

Misconduct Claims Fund and/or the Liquidation Trust Assets. I believe the Plan Injunction is

necessary to preserve and enforce the Debtors’ Releases and Third-Party Releases, is necessary

to protect the Released Parties, the Sexual Misconduct Claims Fund and the Liquidation Trust

Assets, and is narrowly tailored to achieve that purpose. I further believe that the Plan Injunction

is a key component of the Plan. Accordingly, the Plan Injunction should be approved.

                           [remainder of page intentionally left blank]



                                                10
           Case
            Case18-10601-MFW
                 18-10601-MFW Doc
                               Doc3230-1
                                   3185 Filed
                                         Filed01/21/21
                                               02/09/21 Page
                                                         Page11
                                                              12ofof11
                                                                     23




                                          CONCLUSION

         28.   In light of the foregoing, I believe that the Injunctions, Plan Releases and

Exculpation are necessary and appropriate, in the best interest of the Debtors, their estates, and

all parties in interest, and should be approved.

               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.



Dated:    January 20, 2021               By:__________________________
          New York, New York             Name: Ivona Smith
                                         Title: Director, The Weinstein Company Holdings, LLC




                                                   11
                Case
                 Case18-10601-MFW
                      18-10601-MFW Doc
                                    Doc3230-1
                                        3185 Filed
                                              Filed 01/21/21
                                                    02/09/21 Page
                                                             Page 113ofof1123




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

                                                                :
                                                                :         Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                  :
LLC, et al.,                                                    :         Case No. 18-10601 (MFW)
                                                                :
                                    Debtors.1                   :         (Jointly Administered)
                                                                :          Re: D.I. 3182
------------------------------------------------------------- x
                      DECLARATION OF IVONA SMITH IN SUPPORT OF
                   FIFTH AMENDED CHAPTER 11 PLAN OF LIQUIDATION

           I, Ivona Smith, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true to

best of my knowledge, information, and belief:

           1.       I am a board member of The Weinstein Company Holdings LLC and its affiliated

debtors and debtors in possession (collectively, the “Debtors”). I have served in this capacity

since my appointment in April 2018. I submit this declaration (the “Declaration”) in support of

the Fifth Amended Chapter 11 of Liquidation (as may be amended, modified, or supplemented,

the “Plan”) proposed by the Debtors and the Official Committee of Unsecured Creditors (the

“Committee”).2

           2.       Except as otherwise noted, all facts in this Declaration are based on my personal

knowledge of the matters set forth herein, information gathered from my review of relevant

documents, including the Plan and Disclosure Statement, and information supplied to me by the



1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan.
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc3230-1
                                    3185 Filed
                                          Filed 01/21/21
                                                02/09/21 Page
                                                         Page 214ofof1123




Debtors’ advisors and my opinion based upon my experience, knowledge and information

concerning the Debtors’ Chapter 11 Cases.

       3.        The Plan provides for, among other things, releases by the Debtors (Section 7.2.1)

(the “Debtors’ Releases”), third-party releases (Section 7.2.2) (the “Third-Party Releases” and,

together with the Debtors’ Releases, the “Plan Releases”), a channeling injunction (Section 5.8)

(the “Channeling Injunction”), a plan injunction (Section 7.3) (the “Plan Injunction” and,

together with the Channeling Injunction, the “Injunctions”) and an exculpation (Section 14.5)

(the “Exculpation”). For the reasons set forth herein, I believe that the Plan Releases and the

Injunctions are necessary and appropriate under the circumstances, given in exchange for fair

and reasonable consideration, and are in the best interests of the Debtors, their estates and all

parties in interest. Further, I believe that the Exculpation is necessary and appropriate under the

circumstances.

                                     MEDIATION SESSIONS

       4.        In an effort to resolve claims of various parties in the chapter 11 cases, certain key

parties in interest, including, among others, the Debtors, the Committee, the Former

Representatives, certain Holders of Sexual Misconduct Claims, and the Insurance Companies

(collectively, the “Mediation Parties”), participated in formal and informal confidential

mediation sessions throughout the Chapter 11 Cases. The first mediation session took place in

May 2018 (the “May Mediation Session”). From the May Mediation Session through the filing

of the Plan, the Debtors’ counsel, on behalf of myself and the other members of the Debtors’

board of directors (the “Board”), took part in certain confidential mediation sessions with the

Mediation Parties and each of their respective counsel and the Debtors’ counsel kept the Board

apprised of the substance of the mediation sessions.           During the mediation sessions, the



                                                   2
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc3230-1
                                    3185 Filed
                                          Filed 01/21/21
                                                02/09/21 Page
                                                         Page 315ofof1123




Mediation Parties discussed, among other things, the release of certain parties’ claims and related

injunctions to support those releases as necessary conditions to achieving any global settlement

of claims in connection with any proposed chapter 11 plan.

       5.      Based on my knowledge of the mediation sessions, I believe that the Injunctions

and Plan Releases were necessary inducements for the signatories to the Plan Support Agreement

(the “Settlement Parties”) to reach agreement on the contributions set forth therein and as

reflected in the Settlement embodied in the Plan. Absent the Injunctions and Plan Releases set

forth in the Plan, I do not believe that the Settlement Parties would have reached agreement on

the terms of the Plan Support Agreement and Settlement, and without the Plan Support

Agreement and Settlement, I do not believe that the Debtors could formulate and consummate a

confirmable chapter 11 plan.

                         RELEASES, INJUNCTIONS AND EXCULPATION

       6.      For the reasons set forth below, I believe that the Injunctions, Plan Releases and

Exculpation set forth in the Plan are necessary and appropriate under the circumstances and

otherwise satisfy the applicable legal standards in the Third Circuit.

A.     The Plan Releases Should be Approved

            a. The Debtors’ Releases

       7.      To my understanding, section 7.2.1 of the Plan provides for releases by the

Debtors, on behalf of, among others, themselves and their respective Estates from, among other

things, any and all claims, including any direct or derivative claims asserted or assertable by or




                                                 3
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc3230-1
                                      3185 Filed
                                            Filed 01/21/21
                                                  02/09/21 Page
                                                           Page 416ofof1123




on behalf of any of the Debtors.3 Subject to the exceptions found in section 7.2.3 of the Plan, the

Debtors’ Releases include the Released Parties4 and Harvey Weinstein.

         8.       I believe the Debtors have exercised their reasonable business judgment in

proposing the Debtors’ Releases and that the Debtors’ Releases are reasonable and satisfy the

standard that courts generally apply when reviewing settlements.                      As discussed above, the

Debtors’ Releases were the subject of extensive arm’s-length negotiations among all of the

parties and are an essential part of the Plan. In addition, as set forth herein, I believe that each of

the Released Parties shares an identity of interest with the Debtors and/or has provided a

substantial contribution to the Debtors without which the Plan is not possible. The Plan provides

Holders of Claims with recoveries that they would likely not otherwise receive absent the

treatment of Claims under the Plan. And as set forth in the Voting Declaration, all of the Voting

Classes in which votes were cast have overwhelmingly voted in favor of the Plan.5 Accordingly,

I believe that the Debtors’ Releases are appropriate and meet the applicable standards for

approval in the Third Circuit.




3
 The description of the Debtors’ Releases is a summary and for convenience only. The terms of Section 7.2.1 of the
Plan shall control in all respects.
4
  “Released Parties” means: (i) the Debtors, the Estates, Non-Debtor Affiliates, Non-Debtor Additional Affiliates,
the Former Representatives and the Insurance Companies; (ii) professionals of firms specified in Schedule 1 to the
Plan; and (iii) each such persons’ or entities’ current and former officers, directors and board representatives,
predecessors, successors, assigns, insiders, subsidiaries, Affiliates, principals, equity holders, members, trustees,
partners, managers, employees, agents, members of any boards or similar bodies of such persons, advisory board
members, insurers, reinsurers, and such persons’ respective heirs, executors, estates, and nominees, in each case as
applicable and in their capacity as such, with respect to liability for the actions or inactions of the Former
Representatives, the Debtors, the Estate, Non-Debtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance
Companies; provided, however, those persons or entities who fall within subparagraph (iii) (other than persons or
entities specified in subparagraphs (i) and (ii)) are not released with respect to their own actions related to Sexual
Misconduct Claims, regardless of their relationship with the Former Representatives, the Debtors, the Estates, Non-
Debtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance Companies, to the extent such action
constitutes aiding, abetting or conspiracy to prevent the disclosure of or to cover up any Sexual Misconduct Claim
(each a “Non-Released Party”).
5
 Class 4 (82.98% in both amount and number); Class 5 did not return any ballot; and Class 6 (96.39% in amount
and 96.43% in number).

                                                          4
             Case
              Case18-10601-MFW
                   18-10601-MFW Doc
                                 Doc3230-1
                                     3185 Filed
                                           Filed 01/21/21
                                                 02/09/21 Page
                                                          Page 517ofof1123




              b. The Third-Party Releases

        9.       I also understand that, except for Holders of General Unsecured Claims in Class

6, pursuant to Section 7.2.2 of the Plan, all Holders of Claims against and Interests in the Debtors

are deemed to release the Released Parties from any and all Claims that could be brought by such

Holders of Claims and/or Interests against the Released Parties in any way related to the Debtors,

their businesses, operations, activities, or their chapter 11 cases; provided, however, that, as it

relates to parties other than the Debtors, the Third-Party Releases do not apply to Holders of

Opt-Out GUCs. The Third-Party Releases also are subject to the exceptions found in section

7.2.3 of the Plan. 6

        10.      I have been advised of the applicable standard for approval of consensual

third-party releases established in the Third Circuit. Holders of Claims in Classes 1, 2 and 3 are

unimpaired and deemed to accept the Plan. No Holders of Claims in Class 5 voted on the Plan,

and with respect to Holders of Claims in Classes 4 and 6, I understand that the majority of

Holders of Claims in those classes voted in favor of the Plan. I also understand that Holders of

General Unsecured Claims in Class 6 were provided with the right to opt out of the Third-Party

Releases and that the Third-Party Releases do not apply to those Holders of Claims that

exercised this opt out right. Accordingly, with respect to Classes 1, 2 and 3 and the Holders of

Claims in Classes 4 and 6 that voted to accept the Plan, I believe that the Third-Party Releases

are consensual and meet the applicable standard for approval in the Third Circuit.

        11.      In addition, I have been advised of the applicable standard for approval of

non-consensual third-party releases established in the Third Circuit. As set forth herein,

substantial contributions have been provided in exchange for the Plan Releases, including the

6
  The description of the Third-Party Releases is a summary and for convenience only. The terms of Section 7.2.2 of
the Plan shall control in all respects.

                                                        5
          Case
           Case18-10601-MFW
                18-10601-MFW Doc
                              Doc3230-1
                                  3185 Filed
                                        Filed 01/21/21
                                              02/09/21 Page
                                                       Page 618ofof1123




Third-Party Releases, without which there would be no Plan and little to no Distributions to

Holders of Allowed Claims. Given the substantial contributions provided in exchange for the

Third-Party Releases and that the Third-Party Releases are a critical component of the Plan, I

believe that the Third-Party Releases are appropriate even to the extent they are non-consensual

and meet the applicable standard for approval in the Third Circuit.

             c. Identity of Interest

       12.      I believe that the Released Parties share an identity of interest with the Debtors

sufficient to approve the Plan Releases.

       13.      The Non-Debtor Affiliates and Non-Debtor Additional Affiliates are, or were

once affiliated with, the Debtors and are, or in certain instances may be, covered by the

Insurance Policies. Thus, suits against the Non-Debtor Affiliates and/or Non-Debtor Additional

Affiliates may involve in the Debtors, and any recoveries against the Non-Debtor Affiliates

and/or Non-Debtor Additional Affiliates may be covered by the Insurance Policies. To the

extent any such claims are eligible for coverage under the Insurance Policies, such recoveries

may deplete the coverage available to the Debtors thereunder. Accordingly, the Non-Debtor

Affiliates and Non-Debtor Additional Affiliates share an identity of interest with the Debtors.

       14.      Certain of the Insurance Policies are joint Director and Officer (“D&O”) and

Employment Practices Liability (“EPL”) policies, which cover the Debtors and the Former

Representatives. The D&O and EPL Insurance Policies are “wasting” policies whereby each

dollar expended to reimburse covered fees and expenses or to satisfy covered claims against

parties reduces available coverage thereunder on a dollar-for-dollar basis. Further, I understand

that the Debtors may also have certain indemnification obligations in favor of the Former

Representatives under certain organizational documents.         Thus, suits against the Former



                                                6
           Case
            Case18-10601-MFW
                 18-10601-MFW Doc
                               Doc3230-1
                                   3185 Filed
                                         Filed 01/21/21
                                               02/09/21 Page
                                                        Page 719ofof1123




Representatives may involve the Debtors and any recoveries against the Former Representatives

will deplete the Debtors’ coverage under the Insurance Policies, may give rise to certain

indemnification obligations, and otherwise deplete limited estate resources. Accordingly, the

Former Representatives share an identity of interest with the Debtors.

        15.      Finally, each of the Settlement Parties is a signatory to the Plan Support

Agreement.       The Plan Support Agreement establishes the framework for the Settlement

embodied in the Plan. In the absence of the Plan Support Agreement and Settlement, the Debtors

cannot confirm a chapter 11 plan. Accordingly, each of the Released Parties and the Debtors

share an aligned interest in confirming the Plan.

        16.      Based upon the foregoing, I believe that the Released Parties and the Debtors

share an identity of interest.

              d. Substantial Contribution

        17.      I believe that the Insurance Companies and Former Representatives are making,

or will make, substantial contributions under the Plan, for the benefit of the Sexual Misconduct

Claims Fund and Liquidation Trust, in exchange for the Plan Releases.

        18.       As described in more detail in the Plan and the Plan Support Agreement, the

substantial contributions made include:

                 b.     The Insurance Companies. The Insurance Companies will contribute the
                        Settlement Amount ($35,214,822.30) to the Debtors for the benefit of their
                        estates and creditors, of which (i) $17,064,525.60 will fund the Sexual
                        Misconduct Claims Fund for the benefit of Sexual Misconduct Claimants,
                        (ii) $8,407,305,00.00 will fund the Liquidation Trust for the benefit of,
                        among others, Holders of Other Tort Claims and General Unsecured
                        Claims, and (iii) $9,743,052.00 will fund 50% of the Former
                        Representatives’ Defense Costs through and including April 25, 2019.

                 c.     Former Representatives. As set forth in Section 5.7 of the Plan, in
                        exchange for the Settlement Payment and the releases set forth in Section
                        7 of the Plan, the Former Representatives have agreed to waive, in part,

                                                    7
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc3230-1
                                    3185 Filed
                                          Filed 01/21/21
                                                02/09/21 Page
                                                         Page 820ofof1123




                      their entitlement to reimbursement of all defense costs and expenses as a
                      priority to payment of any liability or settlement amount pursuant to the
                      terms of the applicable Insurance Policies. As a result of such waiver, the
                      Former Representatives shall be reimbursed only 50% of the fees and
                      expenses incurred by the Former Representatives as of April 25, 2019.
                      For any other defense costs or expenses incurred by the Former
                      Representatives after such date, the Former Representatives will be
                      reimbursed 0% of their fees and expenses. Absent the waiver provided by
                      the Former Representatives, reimbursement of all of the Former
                      Representatives’ defenses costs and expenses would have priority in right
                      of payment against payment of any liability or settlement amount pursuant
                      to the terms of the applicable Insurance Policy.

       19.     I believe that the amounts contributed by the Insurance Companies and the

Former Representatives’ waiver of their rights to full and priority reimbursement under the

applicable Insurance Policies are fair and reasonable and provide the Holders of Claims against

the Debtors with a meaningful recovery which they may not otherwise receive absent the Plan

Releases.

       20.     Based upon the foregoing, I believe that the Insurance Companies and the Former

Representatives have provided the Debtors with a substantial contribution under the Plan.

B.     Plan Releases and Channeling Injunction are Indispensable to Plan and Only
       Feasible Option for the Chapter 11 Cases

       21.     From my perspective, the centerpiece of the Plan is the Sexual Misconduct

Claims Fund and the contemplated distribution to holders of Allowed Sexual Misconduct

Claims.

       22.     In the absence of the Channeling Injunction and Plan Releases, the Debtors likely

would be subject a substantial number of claims and lawsuits related to Sexual Misconduct

Claims. Absent the Sexual Misconduct Claims Fund, the Channeling Injunction and Plan

Releases, Holders of Sexual Misconduct Claims would be forced to litigate their claims in the

tort system. Even if successful at obtaining a judgment against the Debtors, Holders of Sexual



                                               8
          Case
           Case18-10601-MFW
                18-10601-MFW Doc
                              Doc3230-1
                                  3185 Filed
                                        Filed 01/21/21
                                              02/09/21 Page
                                                       Page 921ofof1123




Misconduct Claims would have recourse only to the limited, dwindling funds of the Debtors’

Insurance Policies with respect to recovery on such claims, and the Insurance Companies would

have the right to assert coverage defenses. Furthermore, without the Channeling Injunction and

Plan Releases, the Debtors would be subject to a “race to the courthouse” whereby the Debtors’

assets would be consumed by those claimants who first file suit, leaving nothing for the

remaining Holders of Sexual Misconduct Claims. Such a result would threaten the equitable

treatment of Sexual Misconduct Claims writ large.

       23.     The Insurance Companies and Former Representatives have expressed that all

monetary contributions, and waivers to reimbursement, contemplated by the Plan are contingent

on securing the Channeling Injunction and Plan Releases on the terms set forth in the Plan. The

Insurance Companies and Former Representatives have also conditioned any contributions

pursuant to the Plan Support Agreement, Settlement, and Plan on securing the Plan Releases of

all Released Parties covered under the applicable Insurance Policies. Absent the finality that all

potential claims will be resolved pursuant to the Plan, the Insurance Companies and Former

Representatives have expressed their unwillingness to make any contribution, or waivers to

reimbursement, under the Plan.

       24.     Further, if all of the Released Parties are not covered by the Channeling

Injunction and Plan Releases, this may expose the Debtors to the possibility of continued

prosecution of the Sexual Misconduct Claims that would involve all parties with rights under the

Debtors’ Insurance Policies in litigation and result in substantial costs being incurred that would

diminish the assets available for distribution to all Holders of Claims. Thus, I believe that

including each of the Released Parties in the Channeling Injunction and Plan Releases is fair and

equitable with respect to persons who may assert Sexual Misconduct Claims in light of the



                                                9
          Case
           Case18-10601-MFW
                18-10601-MFW Doc
                              Doc3230-1
                                  3185 Filed
                                        Filed01/21/21
                                              02/09/21 Page
                                                        Page10
                                                             22ofof11
                                                                    23




benefits provided or to be provided to the Sexual Misconduct Claims Fund on behalf of such

Released Parties.

C.     The Plan’s Exculpation Provision Are Permissible and Should be Approved

       25.     I understand that the Plan contains an Exculpation, which exculpates the

Exculpated Parties for certain acts or omissions. I also understand that the Exculpation does not

exculpate acts or omissions that constitute gross negligence, fraud or willful misconduct or any

obligations that they have under or in connection with the Plan, the Plan Documents, or any

transactions contemplated thereby and is limited to estate fiduciaries.

               26.     I believe that approval of the Exculpation is reasonable and appropriate

under the circumstances because the Exculpated Parties have participated in the chapter 11 cases

in good faith, and such provision is necessary to protect them from collateral attacks related to

any good faith acts or omissions in connection with, or related to, among other things, the

chapter 11 cases, the Plan Support Agreement, Settlement and Plan.               Accordingly, the

Exculpation should be approved.

D.     The Corresponding Plan Injunction Should be Approved

       27.     It is my understanding that Section 7.3 of the Plan sets out the Plan Injunction

provisions with respect to the Debtors’ Releases, the Third Party Releases, the Sexual

Misconduct Claims Fund and/or the Liquidation Trust Assets. I believe the Plan Injunction is

necessary to preserve and enforce the Debtors’ Releases and Third-Party Releases, is necessary

to protect the Released Parties, the Sexual Misconduct Claims Fund and the Liquidation Trust

Assets, and is narrowly tailored to achieve that purpose. I further believe that the Plan Injunction

is a key component of the Plan. Accordingly, the Plan Injunction should be approved.

                           [remainder of page intentionally left blank]



                                                10
           Case
            Case18-10601-MFW
                 18-10601-MFW Doc
                               Doc3230-1
                                   3185 Filed
                                         Filed01/21/21
                                               02/09/21 Page
                                                         Page11
                                                              23ofof11
                                                                     23




                                          CONCLUSION

         28.   In light of the foregoing, I believe that the Injunctions, Plan Releases and

Exculpation are necessary and appropriate, in the best interest of the Debtors, their estates, and

all parties in interest, and should be approved.

               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.



Dated:    January 20, 2021               By:__________________________
          New York, New York             Name: Ivona Smith
                                         Title: Director, The Weinstein Company Holdings, LLC




                                                   11
